Porter, J.
delivered the opinion of the court This is a petitory action. The plain*279tiffs claim under an order of survey, dated in 1781. It does not appear, the land was ever settled or surveyed. The defendants set up title under one Joseph Valiere, who obtained a complete grant in 1793, for forty arpents of land, lying in the same section of country with that, which the plaintiff’s title calls for, and adjoining him.
Plaisted for the plaintiffs, Brownson for the defendants.
The defendants purchased from Valiere in 1793 or 4, and have been in possession ever since. In their answer, they plead prescription, and the evidence sustains the plea. They had a just title, and possessed animo domini. The plaintiffs, it is true, are proved to have been non-residents; and twenty years are required to bar them. But these twenty years had expired in the year 1814 or 1815: and there is no evidence before us, of minority, or any other cause existing, during this time, which could prevent the prescription from attaching, or which would have suspended it.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.